DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 5/26/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1, 3, 4, 7, 9-11, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 8,359,300).
Claims 2, 5, 6, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, and further in view of Wong et al. (US 2014/0173702).
Claims 17 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, and further in view of Nilsson (US 2020/0344270).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claims 1, 11, and 18, The limitation of searching, by the processor, a primary datastore for one or more first candidates for the location-based query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “searching” in the context of this claim encompasses the user manually looking for matching documents.
Similarly, the limitation of acquiring, by the processor from a secondary datastore, one or more second candidates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “acquiring” in the context of this claim encompasses the user retrieving appropriate documents. 
The limitation of merging, by the processor, the one or more first candidates and the one or more second candidates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “merging” in the context of this claim encompasses the user combining matching documents.
The limitation of ranking, by the processor, the merged candidates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “ranking” in the context of this claim encompasses the user thinking that one candidate is better than the other. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 1-20 recite a processor to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function of searching and retrieving (“searching”, “acquiring”, “merging” and “ranking”) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites “receiving… a location-based query” and “providing…the ranked merged candidates.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “receiving… a location-based query”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”
With respect to ““providing…the ranked merged candidates”, the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II). “Presenting offers and gathering statistics.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

		
With respect to claims 2-7, 9, 10, 12-17, 19, and 20, the limitations are ‘wherein’ statements that further define the above addressed limitations with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.


With respect to claim 8, the limitations are further directed towards acquiring and merging, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9-11, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 8,359,300).

With respect to claim 1, Shin teaches a method for late binding of external data for location-based searching, the method comprising: 
receiving, by a processor, a location-based query (Shin, Col. 7 Li. 57, server receives a search query & Col. 10 Li. 6-9, a user enters a search query in the search field 306 and selects the corresponding search button 308 to initiate a search); 
searching, by the processor, a primary datastore for one or more first candidates for the location-based query (Shin, Col. 7 Li. 62-64, The server processes the search query by searching a primary database to generate a primary set of search results (210). The search query is also compared against one or more lists of terms associated with a secondary database (212).); 
acquiring, by the processor from a secondary datastore, one or more second candidates for the location-based query including feature data for the one or more second candidates (Shin, Col. 8 Li. 4-10, If the comparison does meet predefined criteria (214-Yes), a secondary database is searched (using the search query) to generate a secondary set of search results. The secondary set of search results correspond to one or more locations that match the search query associated with the geographic location of the client device and include additional information about the one or more locations. & Col. 10 Li. 25-28, the first results 310 include additional information. In some embodiments, the additional information includes address information and/or telephone number information 316 for at least one location 320); 
merging, by the processor, the one or more first candidates and the one or more second candidates (Shin, Col. 8 Li. 15-18, At least a subset of the primary set of search results (e.g., a list of web pages and/or links to web pages) and the secondary set of search results (e.g., local search results) is sent to the client); 
ranking, by the processor, the merged candidates based on relevancy to the location-based query, wherein the ranking gives priority to the feature data included with the one or more second candidates (Shin, Col. 10 Li. 22-24, the first results 310 and second results 312 are displayed in a list and the first results 310 are displayed above the second results 312 in the list.); and 
providing, by the processor, the ranked merged candidates (Shin, Fig. 3A & Col. 10 Li. 22-24, the first results 310 and second results 312 are displayed in a list and the first results 310 are displayed above the second results 312 in the list.).

With respect to claim 3, Shin teaches the method of claim 1, wherein the one or more first candidates and the one or more second candidates comprise points of interest (Shin, Fig. 3A, results for query ‘Pizza’ including points of interest).

With respect to claim 4, Shin teaches the method of claim 1, wherein the one or more second candidates include at least one candidate that is not included in the primary datastore (Shin, Col. 6 Li. 22-26, The locations database search engine 122 includes a locations database 110, which stores information associated with locations related to local search results. The locations database 110 is sometimes herein called a secondary database.).

With respect to claim 7, Shin teaches the method of claim 1, wherein merging comprises prioritizing the feature data included with the one or more second candidates (Shin, Fig. 3A & Col. 10 Li. 22-24, the first results 310 and second results 312 are displayed in a list and the first results 310 are displayed above the second results 312 in the list.).
 
With respect to claim 9, Shin teaches the method of claim 1, wherein the feature data included with the one or more second candidates is not transferred into the primary datastore (Shin, Col. 6 Li. 23-26, locations database 110, which stores information associated with locations related to local search results. The locations database 110 is sometimes herein called a secondary database. Examiner Note: It is clear from the disclosure of Shin that the feature data (location data) is only present in the location database).

With respect to claim 10, Shin teaches the method of claim 1, wherein the feature data included with the one or more second candidates include at least a rank or a scoring metric (Shin, Col. 9 Li. 20-25, Alternately, in some embodiments a search retrieval score or quality score is associated with each result in the secondary search result. In these embodiments, a subset of the secondary search results are sent to the client only if the score associated with one or more of the secondary search results exceeds a threshold value.).

With respect to claim 11, Shin teaches a system for late binding of external data for location-based searching, the system comprising: 
a user interface configured to receive a location-based query (Shin, Col. 7 Li. 57, server receives a search query & Col. 10 Li. 6-9, a user enters a search query in the search field 306 and selects the corresponding search button 308 to initiate a search); 
a primary datastore configured to store location related data (Shin, Col. 6 Li. 16-20, The web database search engine 124 includes a web database 126 (also sometimes herein called a primary database), which stores information associated with information available on the World Wide Web.); 
at least one secondary datastore configured to store location related data comprising at least one point of interest not contained in the primary datastore (Shin, Col. 6 Li. 22-26, The locations database search engine 122 includes a locations database 110, which stores information associated with locations related to local search results. The locations database 110 is sometimes herein called a secondary database.); and
a processor configured to receive the location-based query and search the primary datastore for one or more first candidates for the location-based query (Shin, Col. 7 Li. 62-64, The server processes the search query by searching a primary database to generate a primary set of search results (210). The search query is also compared against one or more lists of terms associated with a secondary database (212).), the processor further configured to merge the one or more first candidates with one or more second candidates acquired from the secondary datastore (Shin, Col. 8 Li. 15-18, At least a subset of the primary set of search results (e.g., a list of web pages and/or links to web pages) and the secondary set of search results (e.g., local search results) is sent to the client & Col. 8 Li. 4-10, If the comparison does meet predefined criteria (214-Yes), a secondary database is searched (using the search query) to generate a secondary set of search results. The secondary set of search results correspond to one or more locations that match the search query associated with the geographic location of the client device and include additional information about the one or more locations.), the processor further configured to rank the merged candidates and provide the ranked merged candidates to the user interface (Shin, Col. 10 Li. 22-24, the first results 310 and second results 312 are displayed in a list and the first results 310 are displayed above the second results 312 in the list.).

With respect to claim 13, Shin teaches the system of claim 11, wherein the processor is configured to prioritize to feature data included with the one or more second candidates when ranking the merged candidates (Shin, Fig. 3A & Col. 10 Li. 22-24, the first results 310 and second results 312 are displayed in a list and the first results 310 are displayed above the second results 312 in the list.).

With respect to claim 14, Shin teaches the system of claim 11, wherein the one or more first candidates and the one or more second candidates comprise points of interest (Shin, Fig. 3A, results for query ‘Pizza’ including points of interest).

With respect to claim 15, Shin teaches the system of claim 14, wherein the one or more second candidates comprising at least one point of interest not contained in the primary datastore (Shin, Col. 6 Li. 22-26, The locations database search engine 122 includes a locations database 110, which stores information associated with locations related to local search results. The locations database 110 is sometimes herein called a secondary database.).

	With respect to claims 18 and 19, the limitations are essentially the same as claims 1 and 10, and are thus rejected for the same reasons.

Claims 2, 5, 6, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, and further in view of Wong et al. (US 2014/0173702).

With respect to claim 2, Shin teaches the method of claim 1, as discussed above.
Wong teaches wherein the primary datastore and the secondary datastore are configured with a same data model (Wong, pa 0133, Each database can generally be viewed as a collection of objects, such as a set of logical tables, containing data fitted into predefined categories).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shin with the teachings of Wong because it enables the databases to easily communicate (Wong, pa 0132).

With respect to claim 5, Shin teaches the method of claim 1, wherein the secondary datastore comprises proprietary location related data for an organization (Wong, pa 0039, a multi-tenant database system 130 includes databases 155, for example, to store tables, datasets, and underlying database records with user data on behalf of customer organizations 105A-C or users.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shin in view of the teachings of Wong because it allows organizations to efficiently share their data across an enterprise (Wong, pa 0052).

With respect to claim 6, Shin teaches the method of claim 5, wherein the secondary datastore is only accessible to a selected group of users (Wong, pa 0039, Any of the customer organizations 105A-C may share their data or a sub-set of their data via a hub 156 and designate corresponding access rights to one or more spokes through which users are enabled to access the data placed into a hub 156. The hubs 156 themselves are not separate stores, but rather, are logical representations for all or a sub-set of a customer organization's data which is already stored within the databases 155 along with special access rights to permit cross-organizational sharing of such data.).

With respect to claim 8, Shin teaches the method of claim 1, further comprising: acquiring, by the processor from a tertiary datastore, one or more third candidates for the location-based query (Wong, Fig. 1, databases 155 & pa 0045, Query interface 180 provides functionality to pass queries from web-server 175 into the multi-tenant database system 130 for execution against the databases 155); and merging, by the processor, the one or more first candidates, the one or more second candidates, and the one or more third candidates.

With respect to claim 12, Shin teaches the system of claim 11, wherein the primary datastore and the secondary datastore are configured with a same data model (Wong, pa 0133, Each database can generally be viewed as a collection of objects, such as a set of logical tables, containing data fitted into predefined categories) and share a primary key unique across both the primary datastore and the secondary datastore (Wong, pa 0133, a CRM database may include a table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc. Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, etc. In some multi-tenant database systems, standard entity tables might be provided for use by all tenants. For CRM database applications, such standard entities might include tables for Account, Contact, Lead, and Opportunity data, each containing pre-defined fields.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shin with the teachings of Wong because it enables the databases to easily communicate (Wong, pa 0132).

With respect to claim 16, Shin teaches the system of claim 11, wherein the secondary datastore is only accessible to a specified application (Wong, pa 0039, Any of the customer organizations 105A-C may share their data or a sub-set of their data via a hub 156 and designate corresponding access rights to one or more spokes through which users are enabled to access the data placed into a hub 156. The hubs 156 themselves are not separate stores, but rather, are logical representations for all or a sub-set of a customer organization's data which is already stored within the databases 155 along with special access rights to permit cross-organizational sharing of such data.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shin with the teachings of Wong because it provides security for the data (Wong, pa 117).

Claims 17 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, and further in view of Nilsson (US 2020/0344270).

	With respect to claim 17, Shin teaches the apparatus of claim 11, as discussed above.  Shin doesn't expressly discuss wherein the one or more second candidates are acquired from the secondary datastore using a cloud-based lambda function.
Nilsson teaches wherein the one or more second candidates are acquired from the secondary datastore using a cloud-based lambda function (Nilsson, pa 0174, enrich the metadata of objects handled by the client on the fly through a GW using a CSP's functionality in this respect or using a serverless lambda function connected to the GW. Software that extracts metadata out of most types of files that can be incorporated as metadata into the object, making it easier to search and perform analytics on the saved data.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Shin with the teachings of Nilsson because the lambda function allows code to run for virtually any type of application or backend service, without administration (Nilsson, pa 0081).

	With respect to claim 20, the limitations are essentially the same as claim 17, and are thus rejected for the same reasons.

Response to Arguments
35 U.S.C. 101 rejections
Applicant argues that the claims are directed towards an improved system for merging private information into search results that allow a user to bring their own proprietary and curated datasets to the search engine and are not abstract.  The Examiner respectfully disagrees.  The “merging” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (See MPEP 2106.04(a)(2) part III section B). For example, but for the “by a processor” language, “merging” in the context of this claim encompasses the user combining matching documents or writing down a user’s private information on one paper.  Thus, the claim provides a mental process and is abstract.

Applicant argues that the claims are integrated into a practical application because it provides a quick and accurate search on indexed data but also allows for custom data to be included in the filtered and ranked results, allow for third party datasets or logic to enrich or tailor search experiences to meet specific needs. For example, users or entities may integrate custom or proprietary POI datasets into the search infrastructure in order to provide custom results.  The Examiner respectfully disagrees.  The description of applicant’s invention in the cited paragraphs has been carefully reviewed.  However, Applicant must specifically be able to show improvement in the functionality of the computer itself.  There must also be limitations in the claim that disclose a technological solution to the identified problem.  Adding in result sets to search results does not represent such a technical solution that would amount to an inventive concept.  Here, the claimed improvement is generating a combined result set in response to a query.  However, the claim merely uses the computer as a tool to process the information (“… the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools” see: Electric Power Group).

Applicant argues that “merging” and “ranking” provide significantly more than the judicial exception because they are unconventional limitations that are unexpected and change the functionality of how the search engine functions.  The Examiner respectfully disagrees.  The “merging” and “ranking” limitations have been shown as being part of the abstract idea because they provide steps that can be performed in the human mind, or by a human using a pen and paper.  Since they are the judicial exception, they cannot add significantly more to the judicial exception.
	
35 U.S.C. 103 rejections
	Applicant argues that Shin does not teach “merging, by the processor, the one or more first candidates and the one or more second candidates” because the two different search results from the global and local search are two distinct sets of results.  The Examiner respectfully disagrees.  As shown in Fig. 3A, both sets of results are displayed for the user.  Shin states, “At least a subset of the primary set of search results (e.g., a list of web pages and/or links to web pages) and the secondary set of search results (e.g., local search results) is sent to the client” (Col. 8 Li. 15-18).  Applicant’s claim does not require “merging” to mean anything more than combining the first and second candidates.  Therefore, the combination of results discloses in Shin teaches “merging, by the processor, the one or more first candidates and the one or more second candidates.”

	Applicant argues that Shin does not teach “ranking, by the processor, the merged candidates based on relevancy to the location-based query, wherein the ranking gives priority to the feature data included with the one or more second candidates” because the results are presented separately, not ranked.  The Examiner respectfully disagrees.  As can be seen in Fig. 3A, the local results 310 are displayed above the more general results 312.  This provides a ranking of local results over general results, because priority is being given to the local results.  As discussed above, the merged results are provided through having both local results 310 and general results 312.  Therefore, Shin provides “ranking, by the processor, the merged candidates based on relevancy to the location-based query, wherein the ranking gives priority to the feature data included with the one or more second candidates.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169